
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.6


STRATIFY, INC.

1999 STOCK PLAN

ADOPTED DECEMBER 17, 1999
AMENDED AND RESTATED JULY 17, 2000
AMENDED AND RESTATED SEPTEMBER 8, 2000
AMENDED AND RESTATED FEBRUARY 6, 2001
AMENDED AND RESTATED SEPTEMBER 26, 2003
AMENDED AND RESTATED OCTOBER 23, 2007

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
  Page No.

--------------------------------------------------------------------------------

SECTION 1. ESTABLISHMENT AND PURPOSE   1
SECTION 2. ADMINISTRATION
 
1  
(a) Committees of the Board of Directors
 
1   (b) Authority of the Board of Directors   1
SECTION 3. ELIGIBILITY
 
1  
(a) General Rule
 
1   (b) Ten-Percent Stockholders   1
SECTION 4. STOCK SUBJECT TO PLAN
 
1  
(a) Basic Limitation
 
1   (b) Additional Shares   2
SECTION 5. TERMS AND CONDITIONS OF AWARDS OR SALES
 
2  
(a) Stock Purchase Agreement
 
2   (b) Duration of Offers and Nontransferability of Rights   2   (c) Purchase
Price   2   (d) Withholding Taxes   2   (e) Restrictions on Transfer of Shares
and Minimum Vesting   2
SECTION 6. TERMS AND CONDITIONS OF OPTIONS
 
2  
(a) Stock Option Agreement
 
2   (b) Number of Shares   3   (c) Exercise Price   3   (d) Exercisability   3  
(e) Basic Term   3   (f) Termination of Service (Except by Death)   3   (g)
Leaves of Absence   3   (h) Death of Optionee   4   (i) Restrictions on Transfer
of Shares and Minimum Vesting   4   (j) Transferability of Options   4   (k)
Withholding Taxes   4   (l) No Rights as a Stockholder   4   (m) Modification,
Extension and Assumption of Options   5
SECTION 7. PAYMENT FOR SHARES
 
5  
(a) General Rule
 
5   (b) Surrender of Stock   5   (c) Services Rendered   5   (d) Promissory Note
  5   (e) Exercise/Sale   5   (f) Exercise/Pledge   5
SECTION 8. ADJUSTMENT OF SHARES
 
6  
(a) General
 
6   (b) Mergers and Consolidations   6   (c) Reservation of Rights   7


i

--------------------------------------------------------------------------------




SECTION 9. SECURITIES LAW REQUIREMENTS
 
7  
(a) General
 
7   (b) Financial Reports   7
SECTION 10. NO RETENTION RIGHTS
 
7
SECTION 11. DURATION AND AMENDMENTS
 
7  
(a) Term of the Plan
 
7   (b) Right to Amend or Terminate the Plan   8   (c) Effect of Amendment or
Termination   8
SECTION 12. DEFINITIONS
 
8

ii

--------------------------------------------------------------------------------



STRATIFY, INC. 1999 STOCK PLAN

SECTION 1. ESTABLISHMENT AND PURPOSE.

        The purpose of the Plan is to offer selected persons an opportunity to
acquire a proprietary interest in the success of the Company, or to increase
such interest, by purchasing Shares of the Company's Stock. The Plan provides
both for the direct award or sale of Shares and for the grant of Options to
purchase Shares. Options granted under the Plan may include Nonstatutory Options
as well as ISOs intended to qualify under Section 422 of the Code.

        Capitalized terms are defined in Section 12.

SECTION 2. ADMINISTRATION.

        (a)    Committees of the Board of Directors.    The Plan may be
administered by one or more Committees. Each Committee shall consist of one or
more members of the Board of Directors who have been appointed by the Board of
Directors. Each Committee shall have such authority and be responsible for such
functions as the Board of Directors has assigned to it. If no Committee has been
appointed, the entire Board of Directors shall administer the Plan. Any
reference to the Board of Directors in the Plan shall be construed as a
reference to the Committee (if any) to whom the Board of Directors has assigned
a particular function.

        (b)    Authority of the Board of Directors.    Subject to the provisions
of the Plan, the Board of Directors shall have full authority and discretion to
take any actions it deems necessary or advisable for the administration of the
Plan. All decisions, interpretations and other actions of the Board of Directors
shall be final and binding on all Purchasers, all Optionees and all persons
deriving their rights from a Purchaser or Optionee.

SECTION 3. ELIGIBILITY.

        (a)    General Rule.    Only Employees, Outside Directors and
Consultants shall be eligible for the grant of Nonstatutory Options or the
direct award or sale of Shares. Only Employees shall be eligible for the grant
of ISOs.

        (b)    Ten-Percent Stockholders.    A person who owns more than 10% of
the total combined voting power of all classes of outstanding stock of the
Company, its Parent or any of its Subsidiaries shall not be eligible for
designation as an Optionee or Purchaser unless (i) the Exercise Price is at
least 110% of the Fair Market Value of a Share on the date of grant, (ii) the
Purchase Price (if any) is at least 100% of the Fair Market Value of a Share and
(iii) in the case of an ISO, such ISO by its terms is not exercisable after the
expiration of five years from the date of grant. For purposes of this
Subsection (b), in determining stock ownership, the attribution rules of
Section 424(d) of the Code shall be applied.

SECTION 4. STOCK SUBJECT TO PLAN.

        (a)    Basic Limitation.    Not more than 2,310,846 Shares may be issued
under the Plan (subject to Subsection (b) below and Section 8).(1) The number of
Shares that are subject to Options or other rights outstanding at any time under
the Plan shall not exceed the number of Shares that then remain available for
issuance under the Plan. The Company, during the term of the Plan, shall at all
times reserve and keep available sufficient Shares to satisfy the requirements
of the Plan. Shares offered under the Plan may be authorized but unissued Shares
or treasury Shares.

--------------------------------------------------------------------------------

(1)Reflects three-for-one stock split effective February 29, 2000; increase from
8,400,000 Shares to 12,500,000 Shares approved by Board of Directors on
September 8, 2000; increase from 12,500,000 Shares to 17,920,000 Shares approved
by Board of Directors on February 6, 2001; one-for-365 reverse stock split
effective July 2, 2003; and increase from 49,095 Shares to 2,310,846 Shares
approved by Board of Directors on September 26, 2003.

--------------------------------------------------------------------------------



        (b)    Additional Shares.    In the event that Shares previously issued
under the Plan are reacquired by the Company, such Shares shall be added to the
number of Shares then available for issuance under the Plan. In the event that
an outstanding Option or other right for any reason expires or is canceled, the
Shares allocable to the unexercised portion of such Option or other right shall
be added to the number of Shares then available for issuance under the Plan.

SECTION 5. TERMS AND CONDITIONS OF AWARDS OR SALES.

        (a)    Stock Purchase Agreement.    Each award or sale of Shares under
the Plan (other than upon exercise of an Option) shall be evidenced by a Stock
Purchase Agreement between the Purchaser and the Company. Such award or sale
shall be subject to all applicable terms and conditions of the Plan and may be
subject to any other terms and conditions which are not inconsistent with the
Plan and which the Board of Directors deems appropriate for inclusion in a Stock
Purchase Agreement. The provisions of the various Stock Purchase Agreements
entered into under the Plan need not be identical.

        (b)    Duration of Offers and Nontransferability of Rights.    Any right
to acquire Shares under the Plan (other than an Option) shall automatically
expire if not exercised by the Purchaser within 30 days after the grant of such
right was communicated to the Purchaser by the Company. Such right shall not be
transferable and shall be exercisable only by the Purchaser to whom such right
was granted.

        (c)    Purchase Price.    The Purchase Price of Shares to be offered
under the Plan shall not be less than 85% of the Fair Market Value of such
Shares, and a higher percentage may be required by Section 3(b). Subject to the
preceding sentence, the Board of Directors shall determine the Purchase Price at
its sole discretion. The Purchase Price shall be payable in a form described in
Section 7.

        (d)    Taxes.    As a condition to the purchase of Shares, the Purchaser
shall make such arrangements as the Board of Directors may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with such purchase, and also make arrangements to
comply with the provisions of Section 8 of this Plan.

        (e)    Restrictions on Transfer of Shares and Minimum Vesting.    Any
Shares awarded or sold under the Plan shall be subject to such special
forfeiture conditions, rights of repurchase, rights of first refusal and other
transfer restrictions as the Board of Directors may determine. Such restrictions
shall be set forth in the applicable Stock Purchase Agreement and shall apply in
addition to any restrictions that may apply to holders of Shares generally. In
the case of a Purchaser who is not an officer of the Company, an Outside
Director or a Consultant:

          (i)  Any right to repurchase the Purchaser's Shares at the original
Purchase Price (if any) upon termination of the Purchaser's Service shall lapse
at least as rapidly as 20% per year over the five-year period commencing on the
date of the award or sale of the Shares;

         (ii)  Any such right may be exercised only for cash or for cancellation
of indebtedness incurred in purchasing the Shares; and

        (iii)  Any such right may be exercised only within 90 days after the
termination of the Purchaser's Service.

SECTION 6. TERMS AND CONDITIONS OF OPTIONS.

        (a)    Stock Option Agreement.    Each grant of an Option under the Plan
shall be evidenced by a Stock Option Agreement between the Optionee and the
Company. The Option shall be subject to all applicable terms and conditions of
the Plan and may be subject to any other terms and conditions which are not
inconsistent with the Plan and which the Board of Directors deems appropriate
for inclusion in a Stock Option Agreement. The provisions of the various Stock
Option Agreements entered into under the Plan need not be identical.

2

--------------------------------------------------------------------------------



        (b)    Number of Shares.    Each Stock Option Agreement shall specify
the number of Shares that are subject to the Option and shall provide for the
adjustment of such number in accordance with Section 8. The Stock Option
Agreement shall also specify whether the Option is an ISO or a Nonstatutory
Option.

        (c)    Exercise Price.    Each Stock Option Agreement shall specify the
Exercise Price. The Exercise Price of an ISO shall not be less than 100% of the
Fair Market Value of a Share on the date of grant, and a higher percentage may
be required by Section 3(b). The Exercise Price of a Nonstatutory Option shall
not be less than 85% of the Fair Market Value of a Share on the date of grant,
and a higher percentage may be required by Section 3(b). Subject to the
preceding two sentences, the Exercise Price under any Option shall be determined
by the Board of Directors at its sole discretion. The Exercise Price shall be
payable in a form described in Section 7.

        (d)    Exercisability.    Each Stock Option Agreement shall specify the
date when all or any installment of the Option is to become exercisable. No
Option shall be exercisable unless the Optionee has delivered an executed copy
of the Stock Option Agreement to the Company. In the case of an Optionee who is
not an officer of the Company, an Outside Director or a Consultant, an Option
shall become exercisable at least as rapidly as 20% per year over the five-year
period commencing on the date of grant. Subject to the preceding sentence, the
Board of Directors shall determine the exercisability provisions of the Stock
Option Agreement at its sole discretion. All of an Optionee's Options shall
become exercisable in full if Section 8(b)(iv) applies.

        (e)    Basic Term.    The Stock Option Agreement shall specify the term
of the Option. The term shall not exceed 10 years from the date of grant, and a
shorter term may be required by Section 3(b). Subject to the preceding sentence,
the Board of Directors at its sole discretion shall determine when an Option is
to expire.

        (f)    Termination of Service (Except by Death).    If an Optionee's
Service terminates for any reason other than the Optionee's death, then the
Optionee's Options shall expire on the earliest of the following occasions:

          (i)  The expiration date determined pursuant to Subsection (e) above;

         (ii)  The date three months after the termination of the Optionee's
Service for any reason other than Disability, or such later date as the Board of
Directors may determine; or

        (iii)  The date six months after the termination of the Optionee's
Service by reason of Disability, or such later date as the Board of Directors
may determine.

        The Optionee may exercise all or part of the Optionee's Options at any
time before the expiration of such Options under the preceding sentence, but
only to the extent that such Options had become exercisable before the
Optionee's Service terminated (or became exercisable as a result of the
termination) and the underlying Shares had vested before the Optionee's Service
terminated (or vested as a result of the termination). The balance of such
Options shall lapse when the Optionee's Service terminates. In the event that
the Optionee dies after the termination of the Optionee's Service but before the
expiration of the Optionee's Options, all or part of such Options may be
exercised (prior to expiration) by the executors or administrators of the
Optionee's estate or by any person who has acquired such Options directly from
the Optionee by beneficiary designation, bequest or inheritance, but only to the
extent that such Options had become exercisable before the Optionee's Service
terminated (or became exercisable as a result of the termination) and the
underlying Shares had vested before the Optionee's Service terminated (or vested
as a result of the termination).

        (g)    Leaves of Absence.    For purposes of Subsection (f) above,
Service shall be deemed to continue while the Optionee is on a bona fide leave
of absence, if such leave was approved by the

3

--------------------------------------------------------------------------------




Company in writing and if continued crediting of Service for this purpose is
expressly required by the terms of such leave or by applicable law (as
determined by the Company).

        (h)    Death of Optionee.    If an Optionee dies while the Optionee is
in Service, then the Optionee's Options shall expire on the earlier of the
following dates:

          (i)  The expiration date determined pursuant to Subsection (e) above;
or

         (ii)  The date 12 months after the Optionee's death, or such later date
as the Board of Directors may determine.

        All or part of the Optionee's Options may be exercised at any time
before the expiration of such Options under the preceding sentence by the
executors or administrators of the Optionee's estate or by any person who has
acquired such Options directly from the Optionee by beneficiary designation,
bequest or inheritance, but only to the extent that such Options had become
exercisable before the Optionee's death (or became exercisable as a result of
the death) and the underlying Shares had vested before the Optionee's death (or
vested as a result of the Optionee's death). The balance of such Options shall
lapse when the Optionee dies.

        (i)    Restrictions on Transfer of Shares and Minimum Vesting.    Any
Shares issued upon exercise of an Option shall be subject to such special
forfeiture conditions, rights of repurchase, rights of first refusal and other
transfer restrictions as the Board of Directors may determine. Such restrictions
shall be set forth in the applicable Stock Option Agreement and shall apply in
addition to any restrictions that may apply to holders of Shares generally. In
the case of an Optionee who is not an officer of the Company, an Outside
Director or a Consultant:

          (i)  Any right to repurchase the Optionee's Shares at the original
Exercise Price upon termination of the Optionee's Service shall lapse at least
as rapidly as 20% per year over the five-year period commencing on the date of
the option grant;

         (ii)  Any such right may be exercised only for cash or for cancellation
of indebtedness incurred in purchasing the Shares; and

        (iii)  Any such right may be exercised only within 90 days after the
later of (A) the termination of the Optionee's Service or (B) the date of the
option exercise.

        (j)    Transferability of Options.    An Option shall be transferable by
the Optionee only by (i) a beneficiary designation, (ii) a will or (iii) the
laws of descent and distribution, except as provided in the next sentence. If
the applicable Stock Option Agreement so provides, a Nonstatutory Option shall
also be transferable by gift or domestic relations order to a Family Member of
the Optionee. An ISO may be exercised during the lifetime of the Optionee only
by the Optionee or by the Optionee's guardian or legal representative.

        (k)    Withholding Taxes.    As a condition to the exercise of an
Option, the Optionee shall make such arrangements as the Board of Directors may
require for the satisfaction of any federal, state, local or foreign withholding
tax obligations that may arise in connection with such exercise. The Optionee
shall also make such arrangements as the Board of Directors may require for the
satisfaction of any federal, state, local or foreign withholding tax obligations
that may arise in connection with the disposition of Shares acquired by
exercising an Option, and also make arrangements to comply with the provisions
of Section 8 of this Plan.

        (l)    No Rights as a Stockholder.    An Optionee, or a transferee of an
Optionee, shall have no rights as a stockholder with respect to any Shares
covered by the Optionee's Option until such person becomes entitled to receive
such Shares by filing a notice of exercise and paying the Exercise Price
pursuant to the terms of such Option.

4

--------------------------------------------------------------------------------



        (m)    Modification, Extension and Assumption of Options.    Within the
limitations of the Plan, the Board of Directors may modify, extend or assume
outstanding Options or may accept the cancellation of outstanding Options
(whether granted by the Company or another issuer) in return for the grant of
new Options for the same or a different number of Shares and at the same or a
different Exercise Price. The foregoing notwithstanding, no modification of an
Option shall, without the consent of the Optionee, impair the Optionee's rights
or increase the Optionee's obligations under such Option.

SECTION 7. PAYMENT FOR SHARES.

        (a)    General Rule.    The entire Purchase Price or Exercise Price of
Shares issued under the Plan shall be payable in cash or cash equivalents at the
time when such Shares are purchased, except as otherwise provided in this
Section 7.

        (b)    Surrender of Stock.    At the discretion of the Board of
Directors, all or any part of the Exercise Price may be paid by surrendering, or
attesting to the ownership of, Shares that are already owned by the Optionee.
Such Shares shall be surrendered to the Company in good form for transfer and
shall be valued at their Fair Market Value on the date when the Option is
exercised. The Optionee shall not surrender, or attest to the ownership of,
Shares in payment of the Exercise Price if such action would cause the Company
to recognize compensation expense (or additional compensation expense) with
respect to the Option for financial reporting purposes.

        (c)    Services Rendered.    At the discretion of the Board of
Directors, Shares may be awarded under the Plan in consideration of services
rendered to the Company, a Parent or a Subsidiary prior to the award.

        (d)    Promissory Note.    At the discretion of the Board of Directors,
all or a portion of the Exercise Price or Purchase Price (as the case may be) of
Shares issued under the Plan may be paid with a full-recourse promissory note.
However, the par value of the Shares, if newly issued, shall be paid in cash or
cash equivalents. The Shares shall be pledged as security for payment of the
principal amount of the promissory note and interest thereon. The interest rate
payable under the terms of the promissory note shall not be less than the
minimum rate (if any) required to avoid the imputation of additional interest
under the Code. Subject to the foregoing, the Board of Directors (at its sole
discretion) shall specify the term, interest rate, amortization requirements (if
any) and other provisions of such note.

        (e)    Exercise/Sale.    To the extent that a Stock Option Agreement so
provides, and if Stock is publicly traded, payment may be made all or in part by
the delivery (on a form prescribed by the Company) of an irrevocable direction
to a securities broker approved by the Company to sell Shares and to deliver all
or part of the sales proceeds to the Company in payment of all or part of the
Exercise Price and any withholding taxes.

        (f)    Exercise/Pledge.    To the extent that a Stock Option Agreement
so provides, and if Stock is publicly traded, payment may be made all or in part
by the delivery (on a form prescribed by the Company) of an irrevocable
direction to pledge Shares to a securities broker or lender approved by the
Company, as security for a loan, and to deliver all or part of the loan proceeds
to the Company in payment of all or part of the Exercise Price and any
withholding taxes.

SECTION 8. PAYMENT FOR APPLICABLE TAXES

        (a)   As a condition of the exercise of an Option or purchase of Shares
granted under this Plan, the Optionee (or in the case of the Optionee's death,
the person exercising the Option) shall make such arrangements as the Committee
may require for the satisfaction of any Applicable Taxes that may arise in
connection with the grant, vesting or exercise of the Option and the issuance of
Shares, or the purchase of Shares. The Company shall not be required to issue
any Shares under the Plan until such

5

--------------------------------------------------------------------------------



obligations are satisfied. If the Committee allows the withholding or surrender
of Shares to satisfy an Optionee's tax obligations under this Section 8 (whether
pursuant to Section 8(c), (d) or (e), or otherwise), the Committee shall not
allow Shares to be withheld in an amount that exceeds the minimum Applicable
Taxes.

        (b)   In the case of an Employee and in the absence of any other
arrangement, the Employee shall be deemed to have directed the Company or a
Parent or Subsidiary of the Company to withhold or collect from his or her
compensation an amount sufficient to satisfy such tax obligations from the next
payroll payment otherwise payable after the date of an exercise of the Option or
purchase of Shares.

        (c)   In the case of Optionee other than an Employee (or in the case of
an Employee where the next payroll payment is not sufficient to satisfy such tax
obligations, with respect to any remaining tax obligations), in the absence of
any other arrangement and to the extent permitted under the Applicable Laws, the
Participant shall be deemed to have elected to have the Company or its Parent or
Subsidiary to withhold from the Shares to be issued that number of Shares having
a Fair Market Value determined as of the applicable Tax Date (as defined below)
equal to the amount required for payment of Applicable Taxes. For purposes of
this Section 8, the Fair Market Value of the Shares to be withheld shall be
determined on the date that the amount of tax to be withheld is to be determined
under the Applicable Laws (the "Tax Date").

SECTION 9. ADJUSTMENT OF SHARES.

        (a)    General.    In the event of a subdivision of the outstanding
Stock, a declaration of a dividend payable in Shares or a combination or
consolidation of the outstanding Stock into a lesser number of Shares,
corresponding adjustments shall automatically be made in each of (i) the number
of Shares available for future grants under Section 4, (ii) the number of Shares
covered by each outstanding Option and (iii) the Exercise Price under each
outstanding Option. In the event of a declaration of an extraordinary dividend
payable in a form other than Shares in an amount that has a material effect on
the Fair Market Value of the Stock, a recapitalization, a spin-off, a
reclassification or a similar occurrence, the Board of Directors at its sole
discretion may make appropriate adjustments in one or more of (i) the number of
Shares available for future grants under Section 4, (ii) the number of Shares
covered by each outstanding Option or (iii) the Exercise Price under each
outstanding Option.

        (b)    Mergers and Consolidations.    In the event that the Company is a
party to a merger or consolidation, all outstanding Options shall be subject to
the agreement of merger or consolidation. Such agreement shall provide for one
or more of the following:

          (i)  The continuation of such outstanding Options by the Company (if
the Company is the surviving corporation).

         (ii)  The assumption of such outstanding Options by the surviving
corporation or its parent in a manner that complies with Section 424(a) of the
Code (whether or not such Options are ISOs).

        (iii)  The substitution by the surviving corporation or its parent of
new options for such outstanding Options in a manner that complies with
Section 424(a) of the Code (whether or not such Options are ISOs).

        (iv)  Full exercisability of such outstanding Options and full vesting
of the Shares subject to such Options, followed by the cancellation of such
Options. The full exercisability of such Options and full vesting of the Shares
subject to such Options may be contingent on the closing of such merger or
consolidation. The Optionees shall be able to exercise such Options during a
period of not less than five full business days preceding the closing date of
such merger or consolidation, unless the Board of Directors determines in good
faith that (A) a shorter period is required to permit a timely closing of such
merger or consolidation and (B) such shorter period still offers the

6

--------------------------------------------------------------------------------






Optionees a reasonable opportunity to exercise such Options. Any exercise of
such Options during such period may be contingent on the closing of such merger
or consolidation.

         (v)  The cancellation of such outstanding Options and a payment to the
Optionees equal to the excess of (A) the Fair Market Value of the Shares subject
to such Options (whether or not such Options are then exercisable or such Shares
are then vested) as of the closing date of such merger or consolidation over
(B) their Exercise Price. Such payment shall be made in the form of cash, cash
equivalents, or securities of the surviving corporation or its parent with a
Fair Market Value equal to the required amount. Such payment may be made in
installments and may be deferred until the date or dates when such Options would
have become exercisable or such Shares would have vested. Such payment may be
subject to vesting based on the Optionee's continuing Service, provided that the
vesting schedule shall not be less favorable to the Optionees than the schedule
under which such Options would have become exercisable or such Shares would have
vested. If the Exercise Price of the Shares subject to such Options exceeds the
Fair Market Value of such Shares, then such Options may be cancelled without
making a payment to the Optionees. For purposes of this Paragraph (v), the Fair
Market Value of any security shall be determined without regard to any vesting
conditions that may apply to such security.

        (c)    Reservation of Rights.    Except as provided in this Section 8,
an Optionee or Purchaser shall have no rights by reason of (i) any subdivision
or consolidation of shares of stock of any class, (ii) the payment of any
dividend or (iii) any other increase or decrease in the number of shares of
stock of any class. Any issuance by the Company of shares of stock of any class,
or securities convertible into shares of stock of any class, shall not affect,
and no adjustment by reason thereof shall be made with respect to, the number or
Exercise Price of Shares subject to an Option. The grant of an Option pursuant
to the Plan shall not affect in any way the right or power of the Company to
make adjustments, reclassifications, reorganizations or changes of its capital
or business structure, to merge or consolidate or to dissolve, liquidate, sell
or transfer all or any part of its business or assets.

SECTION 10. SECURITIES LAW REQUIREMENTS.

        (a)    General.    Shares shall not be issued under the Plan unless the
issuance and delivery of such Shares comply with (or are exempt from) all
applicable requirements of law, including (without limitation) the Securities
Act of 1933, as amended, the rules and regulations promulgated thereunder, state
securities laws and regulations, and the regulations of any stock exchange or
other securities market on which the Company's securities may then be traded.

        (b)    Financial Reports.    The Company each year shall furnish to
Optionees, Purchasers and stockholders who have received Stock under the Plan
its balance sheet and income statement, unless such Optionees, Purchasers or
stockholders are key Employees whose duties with the Company assure them access
to equivalent information. Such balance sheet and income statement need not be
audited.

SECTION 11. NO RETENTION RIGHTS.

        Nothing in the Plan or in any right or Option granted under the Plan
shall confer upon the Purchaser or Optionee any right to continue in Service for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Company (or any Parent or Subsidiary employing or
retaining the Purchaser or Optionee) or of the Purchaser or Optionee, which
rights are hereby expressly reserved by each, to terminate his or her Service at
any time and for any reason, with or without cause.

SECTION 12. DURATION AND AMENDMENTS.

        (a)    Term of the Plan.    The Plan, as set forth herein, shall become
effective on the date of its adoption by the Board of Directors, subject to the
approval of the Company's stockholders. If the

7

--------------------------------------------------------------------------------



stockholders fail to approve the Plan within 12 months after its adoption by the
Board of Directors, then any grants, exercises or sales that have already
occurred under the Plan shall be rescinded and no additional grants, exercises
or sales shall thereafter be made under the Plan. The Plan shall terminate
automatically 10 years after the later of (i) its adoption by the Board of
Directors or (ii) the most recent increase in the number of Shares reserved
under Section 4 that was approved by the Company's stockholders. The Plan may be
terminated on any earlier date pursuant to Subsection (b) below.

        (b)    Right to Amend or Terminate the Plan.    The Board of Directors
may amend, suspend or terminate the Plan at any time and for any reason;
provided, however, that any amendment of the Plan shall be subject to the
approval of the Company's stockholders if it (i) increases the number of Shares
available for issuance under the Plan (except as provided in Section 8) or
(ii) materially changes the class of persons who are eligible for the grant of
ISOs. Stockholder approval shall not be required for any other amendment of the
Plan. If the stockholders fail to approve an increase in the number of Shares
reserved under Section 4 within 12 months after its adoption by the Board of
Directors, then any grants, exercises or sales that have already occurred in
reliance on such increase shall be rescinded and no additional grants, exercises
or sales shall thereafter be made in reliance on such increase.

        (c)    Effect of Amendment or Termination.    No Shares shall be issued
or sold under the Plan after the termination thereof, except upon exercise of an
Option granted prior to such termination. The termination of the Plan, or any
amendment thereof, shall not affect any Share previously issued or any Option
previously granted under the Plan.

SECTION 13. DEFINITIONS.

        (a)   "Applicable Laws" means the legal requirements relating to the
administration of share option and share purchase plans, including under
applicable Indian, U.S. state corporate laws, U.S. federal and applicable state
securities laws, other U.S. federal and state laws, any Stock Exchange rules or
regulations and the applicable laws, rules and regulations of any other country
or jurisdiction where Options are granted under the India Plan, as such laws,
rules, regulations and requirements shall be in place from time to time.

        (b)   "Applicable Taxes" means, with respect to any Option or Share
purchase, any federal, state, local and foreign income taxes or other taxes
(including but not limited to fringe benefit taxes) required to be withheld or
paid or payable by the Optionee, the Company, its Parent or Subsidiary with
respect to such Option or Share purchase (including but not limited to as a
result of or with respect to the grant, vesting or exercise or settlement in any
other manner of such Option or Share purchase).

        (c)   "Board of Directors" shall mean the Board of Directors of the
Company, as constituted from time to time.

        (d)   "Code" shall mean the Internal Revenue Code of 1986, as amended.

        (e)   "Committee" shall mean a committee of the Board of Directors, as
described in Section 2(a).

        (f)    "Company" shall mean Stratify, Inc., a Delaware corporation.

        (g)   "Consultant" shall mean a person who performs bona fide services
for the Company, a Parent or a Subsidiary as a consultant or advisor, excluding
Employees and Outside Directors.

        (h)   "Disability" shall mean that the Optionee is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment.

        (i)    "Employee" shall mean any individual who is a common-law employee
of the Company, a Parent or a Subsidiary.

        (j)    "Exercise Price" shall mean the amount for which one Share may be
purchased upon exercise of an Option, as specified by the Board of Directors in
the applicable Stock Option Agreement.

8

--------------------------------------------------------------------------------



        (k)   "Fair Market Value" shall mean the fair market value of a Share,
as determined by the Board of Directors in good faith. Such determination shall
be conclusive and binding on all persons.

        (l)    "Family Member" shall mean (i) any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships, (ii) any person sharing the
Optionee's household (other than a tenant or employee), (iii) a trust in which
persons described in Clause (i) or (ii) have more than 50% of the beneficial
interest, (iv) a foundation in which persons described in Clause (i) or (ii) or
the Optionee control the management of assets and (v) any other entity in which
persons described in Clause (i) or (ii) or the Optionee own more than 50% of the
voting interests.

        (m)  "ISO" shall mean an employee incentive stock option described in
Section 422(b) of the Code.

        (n)   "Nonstatutory Option" shall mean a stock option not described in
Sections 422(b) or 423(b) of the Code.

        (o)   "Option" shall mean an ISO or Nonstatutory Option granted under
the Plan and entitling the holder to purchase Shares.

        (p)   "Optionee" shall mean a person who holds an Option.

        (q)   "Outside Director" shall mean a member of the Board of Directors
who is not an Employee.

        (r)   "Parent" shall mean any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, if each of the
corporations other than the Company owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain. A corporation that attains the status of a Parent on
a date after the adoption of the Plan shall be considered a Parent commencing as
of such date.

        (s)   "Plan" shall mean this Stratify, Inc. 1999 Stock Plan.

        (t)    "Purchase Price" shall mean the consideration for which one Share
may be acquired under the Plan (other than upon exercise of an Option), as
specified by the Board of Directors.

        (u)   "Purchaser" shall mean a person to whom the Board of Directors has
offered the right to acquire Shares under the Plan (other than upon exercise of
an Option).

        (v)   "Service" shall mean service as an Employee, Outside Director or
Consultant.

        (w)  "Share" shall mean one share of Stock, as adjusted in accordance
with Section 8 (if applicable).

        (x)   "Stock" shall mean the Common Stock of the Company, with a par
value of $0.001 per Share.

        (y)   "Stock Option Agreement" shall mean the agreement between the
Company and an Optionee that contains the terms, conditions and restrictions
pertaining to the Optionee's Option.

        (z)   "Stock Purchase Agreement" shall mean the agreement between the
Company and a Purchaser who acquires Shares under the Plan that contains the
terms, conditions and restrictions pertaining to the acquisition of such Shares.

        (aa) "Subsidiary" shall mean any corporation (other than the Company) in
an unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.

9

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.6



TABLE OF CONTENTS
